Citation Nr: 0918503	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-16 987	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1972 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  Jurisdiction of the claim has been transferred to the 
RO in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Brown v. Derwinski, 2 Vet. App. 444 (1992), it was 
observed that permanent and total disability for pension 
purposes can be shown in two ways under VA regulations. An 
objective and a subjective standard are provided.  Talley v. 
Derwinski, 2 Vet. App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), 
(2); 38 C.F.R. §§ 3.321(b)(2), 4.17.  The two ways that 
permanent and total disability can be shown under the law are 
as follows: (1) the veteran must be unemployable as a result 
of a lifetime disability (i.e., the "subjective" standard, 
which is based on disabilities, age, occupational background, 
and other related factors of the individual veteran whose 
claim is being adjudicated) or, even if not unemployable, (2) 
the veteran must suffer from a lifetime disability which 
would render it impossible for the average person with the 
same disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17. 38 U.S.C.A. § 1502(a)(1), (2); 
38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 4.16(a), 
4.17, 4.18, 4.19; see also Brown.

In adjudicating a claim for nonservice-connected pension, the 
RO is required to identify the veteran's disabilities and 
rate them under the Schedule for Rating Disabilities.  The RO 
then combines the ratings in accordance with 38 C.F.R. 
§ 4.25.  

The Veteran claimed in his notice of disagreement (NOD) that 
he has post-traumatic stress disorder (PTSD) and requested a 
psychiatric evaluation.  Psychiatric impairment has not been 
evaluated nor considered.  

Further, the Board notes that the record indicates the 
Veteran has applied for, and been denied, Social Security 
Administration (SSA) disability benefits.  However, the SSA 
decision and supporting documents are not part of the record.  
In order to ensure that the appellant's claim is adjudicated 
on the basis of a complete evidentiary record, the SSA 
decision letter and related evidence should therefore be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also 38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.	Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
requested and obtained.  A response, 
negative or positive, should be 
associated with the claims file.  
2.	Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of determining if the Veteran has a 
psychiatric disability.  Any indicated 
tests should be accomplished.  A 
rationale for any opinion expressed 
should be provided.  Based on 
examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to whether the 
Veteran currently has PTSD under DSM IV 
or any other psychiatric disability.  
The level of severity should also be 
indicated.  The report of examination 
should include a detailed description 
of all clinical manifestations.  The 
examiner should comment upon the 
effects of the Veteran's psychiatric 
disability, if diagnosed, on ordinary 
activity, employability, and on how the 
disability impairs him functionally. 
3.	The AMC/RO, for purposes of pension, 
should compile a list of all the 
Veteran's disabilities and rate them 
under the Schedule for Rating 
Disabilities.  The AMC/RO should then 
combine the ratings in accordance with 
38 C.F.R. § 4.25.  
4.	The AMC/RO should review all the 
evidence and consider whether the 
Veteran is totally disabled for pension 
under 38 U.S.C.A. § 1502(a); 38 C.F.R. 
§ 4.15 using the "average person" 
standard.  If the determination is 
unfavorable to the Veteran, the exact 
basis of the unfavorable determination 
should be stated.  The AMC/RO should 
then consider whether the Veteran is 
unemployable as a result of lifetime 
disability under the provisions of 38 
C.F.R. §§ 4.16 and 4.17.  If the 
Veteran does not meet the percentage 
requirements of 38 C.F.R. §§ 4.16 and 
4.17, then the AMC/RO should consider 
whether the Veteran is unemployable 
under 38 C.F.R. § 3.321 (b) by reason 
of his disabilities, age, occupational 
background, and related factors.  If 
upon completion of this action the 
claim remains denied, the case should 
be returned after compliance with 
requisite appellate procedures.
5.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

